324 F.2d 502
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.WINN-DIXIE STORES, INC., Respondent.
No. 20444.
United States Court of Appeals Fifth Circuit.
November 19, 1963.

Petition for Enforcement of an Order of the National Labor Relations Board.
Marcel Mallet-Prevost, Asst. Gen. Counsel, Dominick L. Manoli, Assoc. Gen. Counsel, Allen M. Hutter, Atty., Arnold Ordman, Gen. Counsel, Elliott Moore, Atty., N. L. R. B., Washington, D. C., for petitioner.
O. R. T. Bowden, Hamilton & Bowden, Jacksonville, Fla., for respondent.
Before TUTTLE, Chief Judge, JONES, Circuit Judge, and JOHNSON, District Judge.
PER CURIAM.


1
It appearing that the only issues before the Board are fact issues, and it further appearing that there was substantial evidence in the record as a whole to support the findings of the Board, it is ordered that the Order of the Board shall be enforced.